DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/31/2019, 11/6/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen (US Pub. 2019/0155613) in view of Prince (US Pub. 2019/0042320).
With respect to Claim 1, Olderdissen teaches a method for self-replicating cluster appliances, the method comprising: at a controller node configured for controlling a cluster (paras. 20, 25-26, 30; an external agent or a node within a cluster may perform reimaging, which may be installing a new operating system for example, which makes it a controller node. Para. 29, 37; cluster of computing nodes may be a rack of nodes. See also Prince, para. 23, 33; schedule orchestrates deployment of containers onto hosts, which makes it a controller node of a cluster.)
of one or more network testing and/or visibility nodes: (paras. 89-90; operating system is used to perform port forwarding to a container to allow it to communicate with external requestors. Fig. 4, paras. 20, 54-57; node tests that it’s reimaging was successful. Thus nodes that are reimaged perform network testing because they verify that their parameters that include network parameters were successful. See also Prince, para. 33, 49; Scheduler manages capacity for services, which may scale automatically using capacity tracking. Thus the hosts report their utilization to the scheduler, which makes them visibility nodes.)
receiving node information associated with a first computing node, (paras. 41, 49-50; a first reimaging agent at a first node communicates with an agent at a second node requests operation parameters specific to the second node. The first node saves the parameters and provides them back to the second node after the reimaging is complete. See also paras. 89-90; operating system can perform port forwarding for a container on a host. Port forwarding is node information. See also Prince, Fig. 3 and paras. 17, 33, 37-39; a host launches a container, configures it with host-specific settings, and saves the configuration data to a configuration store.)
wherein the first computing node includes a preconfigured operating system; (para. 20, 41, 49; nodes have an operating system. See also Prince paras. 15-16; hosts have operating systems.)
providing, via a communications interface, the operating system data to the first computing node; and at the first computing node: receiving the operating system data; (paras. 41, 49-50; a first reimaging agent at a first node communicates with an agent at a second node requests operation parameters specific to the second node. The first node saves the parameters and provides them back to the second node after the reimaging is complete. See also Prince, paras. 33, 39-41; system generates host-specific configurations, stores them to a second memory, and retrieves them when another instance is generated.)
and using the operating system data to configure the first computing node to be in the cluster (paras. 41, 49-50; parameters are restored to the node and reimaged node operates using the newly-loaded components. See also Prince, paras. 33, 39-41; system generates host-specific configurations, stores them to a second memory, and retrieves them when another instance is generated.)
and to provide at least one network testing or visibility service. (paras. 89-90; operating system is used to perform port forwarding to a container to allow it to communicate with external requestors. Fig. 4, paras. 20, 54-57; node tests that it’s reimaging was successful. Thus nodes that are reimaged perform network testing because they verify that their parameters that include network parameters were successful. See also Prince, para. 33, 49; Scheduler manages capacity for services, which may scale automatically using capacity tracking. Thus the hosts report their utilization to the scheduler, which makes them visibility nodes. To the extent that “network testing or visibility service” connotes a service provided to a user, Examiner takes official notice of testing and visibility services and cites para. 16; tenants and guests access services. It would have been obvious to one of ordinary skill prior to the effective filing date to have the services be testing or visibility services to allow end users to lease these services without having to provide resources for performing them on their own devices.)
But Olderdissen does not explicitly teach determining, using the node information, operating system data for configuring the first computing node to be in the cluster.
Prince, however, does teach determining, using the node information, operating system data for configuring the first computing node to be in the cluster; and (First see Olderdissen, paras. 41, 49-50; system provides the specific operating parameters to the reimaged node. See also paras. 89-90; operating system can perform port forwarding for a container on a host. Port forwarding is operating system data. Then see Prince, para. 28; image file repository. Para. 15-16, 30; hosts use image repository to get images for running containers. Containers are dependent upon the operating systems of the hosts. Para. 33; scheduler orchestrates the deployment of containers onto hosts, including using host specific settings. Thus the combination teaches determining operating system data using the node information because it requires the operating system to be changed to host the container that is scheduled for deployment on the host and the operating system requires host-specific operating parameters in order to apply.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Olderdissen with the determination of operating system data in order to allow a system to continue to function using host-specific configurations. (Prince, para. 2)

With respect to Claim 2, modified Olderdissen teaches the method of claim 1, and Olderdissen also teaches wherein using operating system data to configure the first computing node includes rebooting the first computing node in response to receiving a reboot command from the controller node (para. 50; agent issues a reboot command to the node to be reimaged to load the new operating system and the saved parameters.)
And Prince also teaches via an intelligent platform management interface. (para. 33; GUI, command line and AP interfaces.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 3, modified Olderdissen teaches the method of claim 1, and Olderdissen also teaches wherein the network testing or visibility service uses at least one pod in the cluster, wherein the at least one pod includes one or more containers. (para. 92; multiple containers are amalgamated into a pod. See also Prince, para. 23; deployment of containers/pods.)

With respect to Claim 4, modified Olderdissen teaches the method of claim 1, and Prince also teaches wherein receiving the node information is associated with an authentication process associated with determining that the first computing node is authorized to receive the operating system data. (paras. 34, 38; user account permissions that allow an administrator to authorize actions that other users cannot. See also Olderdissen para. 42; access to storage is permissioned by IP address.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, modified Olderdissen teaches the method of claim 1, and Olderdissen also teaches wherein the node information includes processing blade information, load module information, chassis information, and/or loaded software information. (para. 25; system identifies which nodes are going to be reimaged. para. 29; chassis is identified. Thus the chassis information is node information. Para. 26; system identifies which components are needed for reimaging, which is load module information and loaded software information. See also Prince para. 15-16, 33; scheduler knows which containers are located on which hosts and what OSes the hosts use, which is both load module and loaded software information.)

With respect to Claim 6, modified Olderdissen teaches the method of claim 1, and Olderdissen also teaches wherein the operating system data includes an operating system image, a cluster configuration agent, a container operating system, a kernel, or a filesystem. (paras. 20, 39; operating system image. Para. 77; filesystems. See also Prince, para. 23-25; physical and virtual machines may use operating systems. Para. 16; containers may be compatible with host operating systems.)

With respect to Claim 7, modified Olderdissen teaches the method of claim 1, and Prince also teaches wherein the controller node is a Kubernetes master node and the first computing node is a Kubernetes worker node. (para. 15; Kubernetes scheduler controls the implementation of containers. Para. 33; scheduler orders containers instantiated on nodes, which makes the scheduler node a Kubernetes master node and the hosts worker nodes. See also Olderdissen, para. 92; Kubernetes pod.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified Olderdissen teaches the method of claim 1, and Prince also teaches wherein the controller node supports resource reservations or resource contention arbitration associated with the cluster. (paras. 15, 26, 33, 41; scheduler allocates resources for service capacities, which is a reservation of resources in the cluster.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Olderdissen also teaches a system for self-replicating cluster appliances, the system comprising: at least one processor; a memory; (paras. 82-83; memory and processor)

With respect to Claims 11-12, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 13, modified Olderdissen teaches the method of claim 10, and Olderdissen also teaches wherein the controller node is communicatively coupled to the first computing node. (Fig. 1B1, paras. 28-29; processor instance agent is connected to managed rack. See also Prince, Fig. 3, para. 33-34; Scheduler connected to hosts that are managed by it.)

With respect to Claims 14-17, 19, they are substantially similar to Claims 4-7, 9, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Olderdissen also teaches a non-transitory computer readable medium having stored thereon executable instructions that when executed by at least one processor of at least one computer cause the at least one computer to perform steps comprising: (para. 82; non-transitory computer readable medium. Para. 83; processor)


Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olderdissen (US Pub. 2019/0155613) in view of Prince (US Pub. 2019/0042320), and further in view of Tamura (US Pub. 2018/0089206).
With respect to Claim 8, modified Olderdissen teaches the method of claim 1, and Olderdissen also teaches and loads the second operating system (para. 50; system reboots to load the load the new image. Para. 20; reimaging includes new or patched operating system.)
And Prince also teaches capable of providing the at least one network testing or visibility service. (paras. 15-16; containers may be compatible with only certain operating systems.)
The same motivation to combine as the independent claim applies here.
But modified Olderdissen does not explicitly teach read-only and read and write allowed memory.
Tamura, however, does teach wherein the first computing node stores a first operating system in a read-only memory, wherein the first operating system unpacks a second operating system in a read and write allowed memory (Figs. 2A-H, paras. 2, 24-31; first OS is in a read-only partition. A read-write partition is created that receives an updated OS package and applies it. Then the system loads the updated OS in a read-only partition.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Olderdissen with the unpacking in a read and write allowed memory to allow a device to remain active while a majority of the update process is performed. (Tamura, paras. 2-3)

With respect to Claim 18, it is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449